Citation Nr: 1813520	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to an increased compensable rating for service-connected hearing loss.

5.  Entitlement to an increased rating greater than 10 percent for service-connected tinnitus.

6.  Entitlement to an increased rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to an increased rating greater than 10 percent prior to July 21, 2015 and 30 percent thereafter for ischemic heart disease (coronary artery disease) status-post old myocardial infarction and stenting with left bundle branch block.

8.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 through October 1969.  He is the recipient of the Combat Action Ribbon, among other awards and decorations, for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a July 2017 Travel Board hearing.  A transcript is of record.

In an August 2015 rating decision, the RO increased the Veteran's rating for ischemic heart disease to 30 percent disabling.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in appellate status.  Id.


FINDINGS OF FACT

1.  In an April 2008 rating decision, service connection for a bilateral knee disability and a lumbar spine disability was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2.  Evidence received since the April 2008 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claims of entitlement to service connection for a bilateral knee disability and a lumbar spine disability.

3.  The Veteran's cervical spine disability is not etiologically related to an in-service injury, event, or disease.

4.  Prior to July 15, 2015, audiometric testing has shown average hearing acuity decrease in the right ear of 32.5 Hertz with a speech discrimination score of 96 percent and an average hearing acuity decrease in the left ear of 35 Hertz with a speech discrimination score of 88 percent.

5.  Effective July 15, 2015, audiometric testing has shown an average hearing acuity decrease in the right ear of 51.25 Hertz with a speech discrimination score of 74 percent, and an average hearing acuity decrease in the left ear of 47.5 Hertz with a speech recognition score of 80 percent.

6.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; and the symptoms of the Veteran's tinnitus are not unique or unusual.

7.  The Veteran's service-connected PTSD manifested as depression, anxiety, irritability, anger, chronic sleep impairment, decreased impulse control, and decreased memory.

8.  Prior to July 21, 2015, the Veteran's ischemic heart disease manifested as the use of continuous medications and a workload greater than 7 METs with no cardiac symptoms or evidence of congestive heart failure, cardiac hypertrophy, or cardiac dilatation.

9.  Effective July 21, 2015, the Veteran's ischemic heart disease manifested as a workload greater than 5 METs but not greater than 7 METs with symptoms of dyspnea, fatigue, and dizziness, but no left ventricular dysfunction, congestive heart failure, cardiac hypertrophy, or cardiac dilatation.

10.  The preponderance of the evidence shows the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment, consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2.  Evidence received since the April 2008 rating decision is not new and material to the issues of entitlement to service connection a bilateral knee disability and a lumbar spine disability, and the claims are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 1137, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for an increased, compensable rating for service-connected bilateral hearing loss prior to July 15, 2015 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85, 4.86; Diagnostic Code 6100 (2017).

5.  Effective July 15, 2015, the criteria for a 10 percent rating, but no greater, for service-connected bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85, 4.86; Diagnostic Code 6100 (2017).

6.  The criteria for a rating in excess of 10 percent for tinnitus have not been met, and referral for extraschedular consideration is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.27, 4.87, Diagnostic Code 6260 (2017).

7.  The criteria for an increased rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

8.  The criteria for a rating in excess of 10 percent prior to July 21, 2015 and 30 percent thereafter for service-connected ischemic heart disease have not been met.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.40, DC 7005 (2017).

9.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims for entitlement to service connection for a bilateral knee disability, a lumbar spine disability and a cervical spine disability.  However, the Board finds that a VA examination is not necessary in order to render a decision.  

First, as to the knee and spine claims, as discussed more fully below, new and material evidence has not been submitted to reopen these claims.  The duty to assist does not include a provision for a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii). 

Second, as to the cervical spine claim, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  As will be discussed below, there is no evidence of record to suggest the Veteran's cervical spine disability is related to his active duty service.  

Finally, the Board notes that the most recent examinations for the Veteran's bilateral hearing loss, PTSD, and ischemic heart disease took place in 2015.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Although the Veteran's representative requested a remand for new examinations during the July 2017 hearing, there is no evidence suggesting the Veteran's symptoms of hearing loss, PTSD, or ischemic heart disease have worsened since the 2015 examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  No new outpatient treatment records have been submitted or identified.  Moreover, the Veteran submitted a Disability Benefits Questionnaire from his private physician addressing the severity of his ischemic heart disease in 2017.  The Board thus finds there is no duty to provide further examinations or medical opinions.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Although evidence was received following the August 2015 supplemental statement of the case, the Veteran waived AOJ consideration of the additional evidence.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.104, 3.156, 3.303, 3.304, 3.307, 3.309, 3.321, 4.1, 4.3, 4.27, 4.40, 4.85, 4.86, 4.87, 20.302) were provided in the February 2014 statement of the case and again in the August 2015 supplemental statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

New and Material Evidence

Although the RO initially recognized the knee and back claims had previously been denied (see May 5, 2011 letter), it apparently reopened the claims and decided them on the merits in the Statement of the Case.  Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The Veteran seeks to reopen his claims for entitlement to service connection for a bilateral knee disability and a lumbar spine disability.  Several rating decisions have denied these claims, beginning in 2005.  The last final decision by the RO was a rating decision in April 2008 denying reopening of these claims.  The Veteran did not initiate an appeal as to the rating decision, nor did he submit new and material evidence within one year.  Therefore, the rating became final.

The Veteran has consistently stated that he believes his bilateral knee and lumbar spine disabilities were caused by jumping out of helicopters in Vietnam.  These statements are not new, as the same contentions were considered by the RO in April 2008 (and previously).  Although the Veteran was in combat in Vietnam, and is presumed to have sustained injuries to his knees and lumbar spine during combat activities, there is no evidence linking his current disabilities to his active duty service.  None of the Veteran's previously considered medical records attempt to link his currently diagnosed bilateral knee or lumbar spine disabilities to an in-service disease or injury, and he has not submitted any new medical records linking his current diagnosed disabilities to active duty service.  Further, the Veteran has submitted no lay statements linking his bilateral knee disability or lumbar spine disability to his active military service.

Thus, his claims cannot be reopened because there is no evidence connecting his bilateral knee disability or lumbar spine disability to his active military service.


Cervical Spine Disability

The Veteran claims service connection for a cervical spine disability.  Specifically, he asserts that jumping out of helicopters in Vietnam caused his cervical spine disability.

Service treatment records contain no evidence the Veteran ever complained of or was treated for a cervical spine disability.  However, for veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Section 1154(b), however, can be used only to provide factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Post-service treatment records reflect that the Veteran was not diagnosed with a cervical spine disability until July 1980 when x-rays showed mild degenerative changes of the cervical spine.  At the time, his physician noted it was interesting that "a 31-year old person should already have these problems, without history of injury."  However, the physician did not opine that the Veteran's degenerative changes were due to his active duty service, approximately 11 years earlier.  In August 1980, the Veteran reported that he felt a sudden "pop" in his neck when rising from a seated position, and had experienced neck pain ever since.

The Veteran was involved in a motor vehicle accident in May 1997.  He reported that he hit his head against the window so hard that it broke.  The Veteran was diagnosed with a cervical strain and back strain, and x-rays showed degenerative changes in the cervical spine.

Initially, the Board notes that the Veteran was not diagnosed with degenerative changes of the cervical spine until July 1980.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

During his July 2017 Board hearing, the Veteran testified that he experienced neck pain since service, but did not seek treatment until the pain became unbearable.  However, his post-service medical records do not reflect that the Veteran ever reported a military injury or continuity of symptoms back to service.

While the Board recognizes the Veteran's assertions that his disability is related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that any condition he has now, almost 50 years later, is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disability.

Indeed, the first evidence of cervical spine pain after service was not until 1980, approximately 11 years after the Veteran's separation from active duty service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, when the Veteran did seek treatment for his cervical spine disability, he consistently reported the pain began in approximately 1980 and was due to a "pop" that caused neck pain.  Additionally, he did not report cervical spine pain again until after his May 1997 motor vehicle accident.  He never reported to physicians that his cervical spine pain began while on active duty.  In specific regard to the Veteran's disability, continuity of symptomatology under 38 C.F.R. § 3.303(b) is not shown, as there is no competent or credible lay or medical evidence of post-service symptomatology.

There is no competent, credible medical or lay evidence linking the Veteran's current cervical spine disability to his active duty service.

The elements for service connection for a cervical spine disability have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.

Bilateral Hearing Loss

The Veteran claims that his hearing loss is worse than what is reflected by a noncompensable rating.

The Veteran was afforded a VA examination in June 2011.  Audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
25
25
10
25
70
32.5
LEFT
25
20
25
25
70
35

The Veteran's controlled speech discrimination test (Maryland CNC) scores were 96 percent and 88 percent in the right and left ears, respectively.

Application of 38 C.F.R. § 4.85 Table VI to the June 2011 measurements result in assignment of Roman Numeral I in the right ear and Roman Numeral II in the left ear.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

On July 15, 2015, the Veteran was afforded a VA examination to assess the severity of his bilateral hearing loss.  Audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
40
40
45
45
75
51.25
LEFT
35
30
35
45
80
47.5

The Veteran's controlled speech discrimination test (Maryland CNC) scores were recorded as 80 percent and 86 percent in the right and left ears, respectively.  The VA examiner also noted:

The starting level of presentation for the speech recognition test, performed with the Maryland CNC word list, is 80 dB in the right ear and 70 dB in the left ear. The initial speech recognition score is 74 % in the right ear and 80 % in the left ear.

Affording the Veteran the benefit of the doubt, application of Table VI to the Veteran's average puretone threshold with a speech discrimination score of 74 percent for the right ear results in assignment of Roman Numeral V.  Application of Table VI to the Veteran's average puretone threshold with a speech discrimination score of 80 percent for the left ear results in assignment of Roman Numeral III.  A 10 percent rating is derived from the application of Table VII of 38 C.F.R. § 4.85.

The results of both VA examinations show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

The record contains no other results of audiometric testing.

The greater weight of the medical evidence is against granting a compensable disability rating for the Veteran's bilateral hearing disability during any portion of the period prior to July 15, 2015.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a compensable rating for bilateral hearing loss is denied for the period prior to July 15, 2015.

However, affording the Veteran the benefit of the doubt, the July 15, 2015 VA examination is the first audiological evaluation that indicates that the Veteran's hearing loss meets the criteria for a compensable, 10 percent rating.  Accordingly, a 10 percent rating for bilateral hearing loss is granted effective July 15, 2015.

Tinnitus

The Veteran has filed a claim for an increased rating greater than 10 percent for his service-connected tinnitus, which is rated under Diagnostic Code 6260.  Under this code, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. Id. Note (2).  This is the maximum schedular rating assignable for tinnitus and an increased rating under the schedular criteria is therefore unattainable.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

During his June 2011 VA examination, the Veteran reported his tinnitus had onset in 1968 following combat activity in Vietnam.  He reported his tinnitus caused difficulty sleeping and loss of concentration.

The Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  He has not raised any complaints that his tinnitus is unusual in any way, nor is this indicated by the medical evidence.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed above.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned rating.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

PTSD

The Veteran contends that his PTSD is more severe than what is reflected by a 50 percent rating.

To warrant a higher, 70 percent rating, the Veteran's PTSD would have to manifest as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

After a full review of the record, the Board finds that entitlement to an increased rating greater than 50 percent for the Veteran's PTSD is not warranted.

The Veteran was afforded a VA examination in February 2011 to evaluate the severity of his PTSD.  He reported having sleep problems, nightmares, intrusive thoughts and memories, increased startle response, isolating himself from others, and trouble concentrating.  He also reported that he did not receive treatment for his PTSD beyond some group therapy two or three years prior.  As for employment, he reported that he did not get along with supervisors or other employees because he had a short fuse and lost his temper easily.  However, he maintained relationships with his wife and children.

The mental status examination reflected he was oriented to time and place, his appearance and hygiene were appropriate, his mood and affect appeared anxious and depressed, he was irritable, had impaired impulse control, and experienced outbursts of anger.  The examiner noted that the Veteran's depression and anxiety were part and parcel of his PTSD.  His communication, thought processes, and speech were normal, there was no evidence of panic attacks, delusions, hallucinations, or ritualistic obsession.  The examiner noted that abstract thinking was absent and the Veteran had difficulty with retention of highly learned materials and remembering to complete tasks.  He was able to understand simple commands, but experienced some difficulty with complex, two to three-step, commands.  The Veteran did not have suicidal or homicidal ideation.  The examiner opined that the Veteran's symptoms were mild to moderate, and he had difficulty establishing and maintaining work and social relationships and a decrease in work efficiency, especially during periods of significant stress.

The Veteran was afforded another VA examination to evaluate the severity of his PTSD in July 2015.  He reported feeling depressed, experiencing flashbacks, nightmares, and avoidance behaviors.  He denied any suicidal or homicidal ideation, and although he admitted being short tempered and prone to yelling, he denied acting out violently.  The Veteran reported that he participated in group therapy in approximately 2008 or 2009, but did not find it helpful; he did not indicate that he has sought mental health treatment since then.  Mental status evaluation reflected symptoms of depressed mood, suspiciousness, chronic sleep impairment, and impairment of short and long-term memory (retention of only highly learned material while forgetting to complete tasks).  He was alert and oriented, well groomed, his attention, concentration, and memory were within normal limits, his behavior was appropriate, he responded appropriately to questions, his eye contact was good, and he appeared depressed and discouraged.  The examiner opined the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routing behavior, self-care, and conversation.

There is no other evidence of mental health treatment in the claims file for the period on appeal.  The Veteran, during his February 2011 VA examination, affirmatively denied seeking mental health treatment.

The Board finds the Veteran's symptoms equate more approximately to a rating of 50 percent disabling for the entire period on appeal.  His PTSD manifested as sleep disturbance, depression, anxiety, irritability and anger, decreased memory, suspiciousness, and impaired impulse control.  At no point during the period on appeal has the Veteran demonstrated symptoms of suicidal or homicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near continuous panic attacks or depression affecting his ability to function independently, impaired impulse control manifesting as irritability with periods of violence, spatial disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.

Although the Veteran reported being short-fused and easily angered, he affirmatively denied during his July 2015 VA examination that he hurt anyone or intended to hurt anyone.  Accordingly, he has not shown any symptoms of unprovoked irritability with periods of violence to warrant an increased, 70 percent, rating.

The Veteran's symptoms most closely approximate the criteria for a 50 percent disability rating.  As such, entitlement to an increased rating greater than 50 percent for the Veteran's PTSD is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Ischemic Heart Disease

The Veteran's ischemic heart disease is rated as 10 percent disabling prior to July 21, 2015 and 30 percent thereafter under Diagnostic Code 7005.

Prior to July 21, 2015

After a careful review of the record, the Board finds than an increased evaluation greater than 10 percent is not warranted for the Veteran's ischemic heart disease prior to July 21, 2015.  At no point during the period prior to July 21, 2015 did the Veteran's heart condition result in workload of greater than 5 METs but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope (May 2011 private disability benefits questionnaire noted the Veteran's workload was 8 METs and did not note any symptoms, and the June 2011 VA examination reflected the Veteran had a workload of greater than 10 METs without any symptoms) or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray (May 2011 private disability benefits questionnaire noted the Veteran did not have congestive heart failure and there was no evidence of cardiac hypertrophy or dilatation, the June 2011 VA examination noted echocardiogram results reflected normal left ventricular ejection fraction of 65 percent, and normal appearing mitral, aortic, and tricuspid valves with no significant Doppler flow abnormality, and his chest x-ray was normal).

As such, an increased evaluation is not justified for this period.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert, supra.

Effective July 21, 2015

After a careful review of the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's ischemic heart disease for the period effective July 21, 2015.  At no time during this period did the Veteran display: more than one episode of acute congestive heart failure in the past year (none of the private disability benefits questionnaires or VA examinations noted the Veteran had congestive heart failure) or; workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope (the July 2015 VA examination noted the Veteran had a workload of greater than 5 METs but not greater than 7 METs with symptoms of dyspnea, fatigue, and dizziness; the August 2017 private disability benefits questionnaire reflected he had a workload of 6 METs with symptoms of fatigue) or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent (diagnostic testing conducted during the July 2015 VA examination reflected echocardiogram results of left ventricular ejection fraction of 60 percent).  The evidence indicates that the Veteran's ischemic heart disease symptoms during this period fall squarely within those required for a 30 percent evaluation.

As such, an increased evaluation is not justified for this period.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert, supra.

TDIU

The Veteran contends he is entitled to a TDIU due to his service-connected disabilities.  Medical records received from the Social Security Administration (SSA) reflect he last worked in January 2009.

Prior to July 21, 2015, the Veteran had a combined disability total of 60 percent (the grant of a compensable 10 percent rating herein did not increase the Veteran's combined total) and did not meet the schedular criteria for entitlement to a TDIU.  As of July 21, 2015, the Veteran had a combined disability total of 80 percent (PTSD rated as 50 percent disabling, ischemic heart disease rated as 30 percent disabling, recurrent tinnitus rated as 10 percent disabling, and bilateral hearing loss rated as 10 percent disabling).  Thus, effective July 21, 2015, he meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to a TDIU is warranted if the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.

After a careful review of the evidence of record, the Board finds that entitlement to a TDIU is not warranted for any period on appeal.

The Veteran's education background was completion of high school with no further education or training.  His employment background was almost exclusively in the field of drywall installation and finishing.  Records received from SSA indicate he frequently lifted 50 pounds or more and the heaviest weight lifted was 100 pounds or more.

The Veteran began the process of applying to VA's Vocational Rehabilitation Program in 2008.  However, he did not follow through on future appointments or assignments, so his application was denied.  On his application, in addition to his PTSD and hearing loss, he alleged his knee and back disorders affected his ability to work. 

During his July 2017 Board hearing, the Veteran testified that he worked up until he got his knees replaced because after the surgery he experienced difficulty walking.  He also testified that his lumbar and cervical spine pain make any prolonged activity difficult.  The Board notes that the Veteran is not service-connected for a bilateral knee disability or a lumbar spine disability, and entitlement to service connection for a cervical spine disability was denied in this decision.  Therefore, to the extent these orthopedic disabilities affect his ability to engage in physical labor, that cannot be considered.  Shortly after the hearing he submitted his formal TDIU claim, alleging his PTSD and heart condition affected his ability to work. 

The Veteran's PTSD does not render him unable to secure or follow a substantially gainful occupation.  The February 2011 VA examiner noted that the Veteran had no problem following simple commands, but had some difficulty with two- or three-step commands.  The examiner opined that the Veteran's reported problems with supervisors and coworkers due to his anger and his intrusive thoughts about Vietnam would affect his ability to work.  However, the examiner ultimately concluded that the Veteran's symptoms were mild to moderate, manifesting as difficulty establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of significant stress.  The fact that these symptoms affect his employability does not equate to a finding of unemployability; rather, the purpose of assigning a 50 percent disability rating is to compensate him for any impaired earning capacity due to his psychiatric symptoms.  During his July 2015 VA examination, the Veteran reported that he did not work because of his neck, back, and knee disabilities.  The examiner noted his concentration and memory were within normal limits.  The Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Similarly, the Veteran's bilateral hearing loss and tinnitus do not render him completely unable to work.  In February 2011, the Veteran reported that his hearing loss made it difficult to understand conversations, soft female voices, and hearing was difficult in crowds, with background noise, on the phone, and with customers at work.  He reported his tinnitus caused disturbance in his sleep patterns and occasional loss in concentration.  Audiometric testing conducted reflected he had mild sensioneural hearing loss.  During the July 2015 VA examination, he reported the same symptoms.  Audiometric testing results reflected he had mild leading to profound sensorineural hearing loss.

The Veteran's ischemic heart disease also does not render him unable to secure or follow a substantially gainful occupation.  Prior to July 2015, medical records reflect he had a work load of greater than 7 METs with no noted cardiac symptoms, no congestive heart failure, and no cardiac hypertrophy or dilatation.  The June 2011 VA examiner opined that the Veteran's diagnostic testing reflected no abnormality, although his benign prostate hypertrophy and hypertension may cause discomfort and easy fatigue.  Accordingly, the examiner noted the Veteran was able to carry on sedentary work or desk jobs that did not require strenuous activities or long travel.  The Board notes that the Veteran is not service connected for benign prostate hypertrophy or hypertension.  The July 2015 VA examination and August 2017 private disability benefits questionnaire reflected the Veteran had a workload of greater than 5 METs but not greater than 7 METs resulting in symptoms of dyspnea, fatigue, and dizziness.  A workload of greater than 5 METs but not greater than 7 METs is consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn with a push lawnmower, and heavy yard work.

There is no persuasive evidence indicating that the Veteran's service-connected disabilities, either on their own or combined, render him completely unemployable.  The Veteran experiences mild sensioneural hearing loss, with profound hearing loss in higher frequencies.  While his PTSD may make work and interpersonal relationships with coworkers difficult, the February 2011 and July 2015 VA examiners found his symptoms were mild to moderate and decreased his work productivity, but did not render him completely unable to secure or maintain employment.  The Veteran's ischemic heart disease would make a physically demanding job difficult, but does not preclude him from light or sedentary work.  The Veteran's service-connected disabilities would clearly affect his ability to work, and such limitations on his employment are already recognized by the combined 60 percent and then 80 percent disability ratings.  Concluding his service-connected disabilities affect his work does not equate to finding an inability to obtain or maintain gainful employment.

The Board notes that the Veteran has consistently reported that his musculoskeletal disabilities were the reason he stopped working.  During his July 2015 examination to evaluate his PTSD, he reported that he did not work due to back, neck, and bilateral knee pain.  He testified at his July 2017 Board hearing that he stopped working after he had knee replacement surgery because walking was difficult.  However, as noted above, the Veteran is not service-connected for any musculoskeletal disabilities.

While the Board acknowledges the adverse impact that the combination of the Veteran's PTSD, ischemic heart disease, bilateral hearing loss, and tinnitus have on potential employment, these limitations are already recognized by the disability ratings in effect, and do not equate to an inability to obtain or maintain gainful employment.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  For all the reasons discussed above, the Board concludes that there is no persuasive evidence suggesting that the Veteran would be mentally or physically incapable of performing gainful work due to his service-connected disabilities.  Accordingly, his claim for entitlement to TDIU is denied.


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a bilateral knee disability.  The appeal is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a lumbar spine disability.  The appeal is denied.

Entitlement to service connection for a cervical spine disability is denied.

Prior to July 15, 2015 entitlement to an increased compensable rating for service-connected bilateral hearing loss is denied.

Effective July 15, 2015, entitlement to a rating of 10 percent, but no greater, for service-connected bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an increased rating greater than 10 percent for service-connected tinnitus is denied.

Entitlement to an increased rating greater than 50 percent for service-connected PTSD is denied.



	(CONTINUED ON NEXT PAGE)

ORDER (CONTINUED)

Entitlement to an increased rating greater than 10 percent prior to July 21, 2015 and 30 percent thereafter for ischemic heart disease (coronary artery disease) status-post old myocardial infarction and stenting with left bundle branch block is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




	


Department of Veterans Affairs


